Case 2:17-bk-23812-BR                             Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36   Desc
                                                   Main Document    Page 1 of 10


 1 THE LAW FIRM OF FOX AND FOX
   4262 Wilshire Blvd, Third Floor
 2 Los Angeles, California 90010-3505

 3 (323) 937-4422                             FAX (323) 937-0282

 4 THE LAW FIRM OF FOX AND FOX,
          Defendant
 5

 6

 7

 8          UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA

 9

10 In re                                ) Case No. 2:17-bk-23812-BR
                                        )
11   BENJAMIN W. GONZALES,              ) CHAPTER 7
                                        )
12         Debtor.                      ) OPPOSITION TO MOTION FOR ORDER:
     _________________________________ ) 1) APPROVING SUBORDINATION
13                                      ) AGREEMENT; 2) APPROVING
     COMERICA BANK,                     ) COMPROMISE; AND 3) AUTHORIZING
14                                      ) SALE OF REAL PROPERTY
          Plaintiff,                    )
15                                      ) Date: August 10, 2021
        v.                              ) Time: 10:00 a.m.
16                                      )
     THE LAW FIRM OF FOX AND FOX,       ) Hearing Judge: Barry Russell
17                                      )
          Defendant.                    ) Location: 255 E. Temple Street,
18                                      ) Courtroom 1668, Los Angeles,
                                        ) California 90012
19   __________________________________ )

20

21

22

23

24

25

26

27

28
     --------------------------------------------------------------------
     THE LAW FIRM OF FOX AND FOX                     OPPOSITION TO MOTION
     IN RE BENJAMIN W. GONZALES         CASE NO. 2:17-bk-23812-BR; PAGE 1
     foxvgonzales/pleading/2019/opposition-7a/7
Case 2:17-bk-23812-BR                             Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36               Desc
                                                   Main Document    Page 2 of 10


 1                            The Law Firm Of Fox And Fox ("Fox"), a Creditor of the

 2 above-titled bankruptcy Estate, hereby opposes, in part, "TRUSTEE'S

 3 MOTION FOR ORDER: 1. APPROVING SUBORDINATION AGREEMENT BETWEEN                                   THE    TRUSTEE   AND

 4 BANK        OF    AMERICA; 2. APPROVING COMPROMISE BETWEEN TRUSTEE                       AND   COMERICA BANK;        AND   3.

 5 AUTHORIZING SALE                     OF    REAL PROPERTY (A) OUTSIDE        THE   ORDINARY COURSE      OF   BUSINESS;

 6 (B) FREE              AND     CLEAR        OF    LIENS, CLAIMS   AND   ENCUMBRANCES; (C) SUBJECT        TO   OVERBID;      AND

 7 (D) FOR DETERMINATION                            OF   GOOD FAITH PURCHASER UNDER 11 U.S.C. §363(M)" filed

 8 by the Chapter 7 Trustee, David M. Goodrich ("Trustee").

 9

10                                            MEMORANDUM OF POINTS AND AUTHORITIES

11

12                            Specifically, Fox does not oppose the sale of the real

13 property, located at 14930 Mar Vista Street, Whittier, California

14 90605 (the "Property"), for the proposed price of $1,522,222.00; nor

15 does Fox oppose Trustee's request to approve the compromise between

16 Trustee and Bank of America, increasing the amount available for

17 unsecured creditors from $100,000.00 to $300,000.00; what Fox

18 opposes is the Trustee's request to approve the compromise between

19 Trustee and COMERICA BANK ("Comerica"), another Creditor.                                                     This

20 would negate the obligation that COMERICA BANK now has to pay the

21 Bankruptcy Estate the sum of $150,000, pursuant to the initial

22 Agreement entered into with Comerica Bank.                                           The proposed compromise

23 and sale terms would not be advantageous to the Bankruptcy Estate

24 and represents an abdication of the Trustee's duty to be neutral and

25 act in the best interests of the Estate, as follows:

26

27                            1.           The first ostensible basis in support of this new

28
     --------------------------------------------------------------------
     THE LAW FIRM OF FOX AND FOX                     OPPOSITION TO MOTION
     IN RE BENJAMIN W. GONZALES         CASE NO. 2:17-bk-23812-BR; PAGE 2
     foxvgonzales/pleading/2019/opposition-7a/7
Case 2:17-bk-23812-BR                             Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36   Desc
                                                   Main Document    Page 3 of 10


 1 agreement is the claim that Comerica has incurred higher-than-

 2 expected attorney's fees in prosecuting the two (2) adversary cases

 3 against Fox.                          Comerica has incurred these expenses at its own

 4 discretion, and the Bankruptcy Estate is not required to finance its

 5 continuing litigation against competing creditors.                                       Nor does the

 6 Estate gain any advantage from doing so, where the total amount paid

 7 out to the Estate's creditors will not change, but only be parsed

 8 differently among those creditors.

 9

10                            2.           The second ostensible basis is that Comerica's fees

11 may be recoverable as an administrative claim against the Estate.

12 Fox disputes this claim and will litigate it with Comerica should it

13 be brought to the Court’s attention.                                    Comerica is aware that Fox

14 would oppose any such claim, when Fox opposed the terms of the

15 earlier proposed settlement between Trustee and Comerica.                                         Comerica

16 has been aware, since the time of the first settlement, that it

17 would not be able to recover its fees from the Bankruptcy Estate,

18 yet has chosen to reject Fox' settlement proposals and chosen,

19 instead, to litigate.                                 The Estate would gain no benefit from

20 financing Comerica's continued litigation by negating Comerica’s

21 $150,000, which it now owes to the Bankruptcy Estate.

22

23                            3.           Trustee's third ostensible basis is that Comerica

24 inaccurately "believed" that Bank of America would substantially

25 reduce its debt associated with the second Deed Of Trust, resulting

26 in a higher payout to Comerica.                                   Comerica's belief was speculative

27 and not supported by any of the documents attached as evidence to

28
     --------------------------------------------------------------------
     THE LAW FIRM OF FOX AND FOX                     OPPOSITION TO MOTION
     IN RE BENJAMIN W. GONZALES         CASE NO. 2:17-bk-23812-BR; PAGE 3
     foxvgonzales/pleading/2019/opposition-7a/7
Case 2:17-bk-23812-BR                             Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36   Desc
                                                   Main Document    Page 4 of 10


 1 Trustee's Motion or any other pleading.                                     More to the point, any

 2 higher payout to Comerica would confer no benefit on the Bankruptcy

 3 Estate, and it is not the Trustee's duty to avoid assets belonging

 4 to the Bankruptcy Estate for the benefit of one creditor over

 5 another, when the Estate, itself, will not only not receive a

 6 benefit but by avoiding the $150,000 obligation owed by Comerica,

 7 would detrimentally hurt the creditors in the Bankruptcy Estate.

 8

 9                            4.           Trustee's fourth ostensible basis is that Comerica's

10 liens are subordinate to Bank of America's liens.                                       There is nothing

11 novel in this; this was true when the Estate and Comerica entered

12 into their previous agreement, when Comerica agreed to be obligated

13 to pay $150,000 to the Bankruptcy Estate, and it remains true.                                           The

14 proposed new agreement does not change the priority of the liens, so

15 there is no incentive for the Estate to agree to relieve Comerica of

16 its obligation to the Bankruptcy Estate to the detriment of the

17 other creditors; of whom, Fox is the largest.

18

19                            5.           Trustee's fifth ostensible basis is that the

20 agreement is necessary and/or expeditious because the Estate may not

21 be able to sell the Property without Comerica's consent.                                          This is

22 disingenuous; Comerica has not raised any such objections, and even

23 if it did, if the Court determines that the sale (which Fox does not

24 oppose) is in the best interests of the Estate, the Court can and

25 would order the sale to take place, over any such objections.

26 Furthermore, any such objections would be inviable, since Comerica

27 cannot reasonably argue that the Property should remain in the

28 Estate and incur further debt, nor that there is any better
   --------------------------------------------------------------------
   THE LAW FIRM OF FOX AND FOX                     OPPOSITION TO MOTION
   IN RE BENJAMIN W. GONZALES         CASE NO. 2:17-bk-23812-BR; PAGE 4
     foxvgonzales/pleading/2019/opposition-7a/7
Case 2:17-bk-23812-BR                             Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36   Desc
                                                   Main Document    Page 5 of 10


 1 alternative than selling it on the terms Trustee proposes.

 2

 3                            6.           Trustee's sixth ostensible basis is that it would be

 4 "inequitable" for the Estate to receive an additional $200,000.00

 5 from the sale of the Property, while Comerica continues to litigate

 6 matters that, even if successful, would likely obtain no result and

 7 no recovery because of the subordination to Bank of America.                                         This

 8 is exactly contrary to the Trustee's duty, which is to administer

 9 the Estate for the best interests of itself and all creditors.                                           Said

10 duty is not to "dole" out portions of the estate as a reward for

11 litigious conduct by one creditor over another.                                      Comerica’s

12 obligation to pay $150,000 should not be negated simply because the

13 Trustee wants to benefit Comerica to the detriment of the Estate and

14 the other creditors.

15

16                            7.           In summary, the proposed agreement is not in the best

17 interests of the Estate, where it ostensibly negates the recovery of

18 $150,000, now owed to the Estate, in order to avoid potential

19 objections to the sale, which have never been brought and would not

20 be successful if they were.                                  It does so at the expense of the other

21 creditors, and increases the likelihood of further litigation and

22 depletion.                      This does not serve any benefit to the Estate or the its

23 creditors.

24

25                            8.           Pursuant to the authorities on which Trustee relies,

26 the Trustee is required to be neutral and not advocate for any one

27 party.                Instead of being so neutral, Trustee seeks to "reward"

28
     --------------------------------------------------------------------
     THE LAW FIRM OF FOX AND FOX                     OPPOSITION TO MOTION
     IN RE BENJAMIN W. GONZALES         CASE NO. 2:17-bk-23812-BR; PAGE 5
     foxvgonzales/pleading/2019/opposition-7a/7
Case 2:17-bk-23812-BR   Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36   Desc
                         Main Document    Page 6 of 10
Case 2:17-bk-23812-BR   Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36   Desc
                         Main Document    Page 7 of 10
        Case 2:17-bk-23812-BR                     Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36                                               Desc
                                                   Main Document    Page 8 of 10



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
4262 Wilshire Boulevard, Third Floor
Los Angeles, California 90010-3505

A true and correct copy of the foregoing document entitled (specify): __________________________________________
OPPOSITION TO MOTION FOR ORDER: 1) APPROVING SUBORDINATION AGREEMENT; 2) APPROVING
________________________________________________________________________________________________
COMPROMISE; AND 3) AUTHORIZING SALE OF REAL PROPERTY
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
07/27/2021
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
              07/27/2021
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       ✔ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                                                                                                             Digitally signed by Michael J. Lee
                                                                                                                             DN: cn=Michael J. Lee, o, ou,
                                                                                                                             email=mlee@foxandfox.com, c=US
07/27/2021         MICHAEL J. LEE                                                                                            Date: 2021.07.27 21:22:43 -07'00'

 Date                      Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-23812-BR   Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36   Desc
                         Main Document    Page 9 of 10


                           SERVICE LIST
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                  Attorney for
Bhagwati Barot                    BMW Bank of North America, c/o
AIS Data Services                 AIS Portfolio Services, LP
1212 Corporate Dr, Ste 400
Irving, TX 75038
469-417-0235
972-870-5562 (fax)
bbarot@aissolution.com
Jennifer Witherell Crastz &       Comerica Bank
Christopher D. Crowell
Hemar, Rousse-& Heald, LLP
15910 Ventura Blvd 12th Flr
Encino, CA 91436-2829
818-501-2985
818-501-2985 (fax)
jcrastz@hrhlaw.com
ccrowell@hrhlaw.com
Howard M Ehrenberg                Courtesy NEF
333 South Grand Avenue, Ste
3400
Los Angeles, CA 90071-1406
213-626-2311
213-629-4520 (fax)
hehrenberg@sulmeyerlaw.com
hehrenberg@ecf.inforuptcy.com
mviramontes@ecf.inforuptcy.com
Andy J Epstein                    Andy J. Epstein
20211 Spectrum
Irvine, CA 92618
619-846-7369
866-212-7227 (fax)
taxcpaesq@gmail.com
Chad V. Haes                      David M. Goodrich
Marshack Hays LLP
870 Roosevelt Ave
Irvine, CA 92620
949-333-7777
949-333-7778 (fax)
chaes@marshackhays.com
chaes@ecf.courtdrive.com
cmendoza@ecf.courtdrive.com
cmendoza@marshackhays.com
kfrederick@ecf.courtdrive.com
Case 2:17-bk-23812-BR   Doc 268 Filed 07/27/21 Entered 07/27/21 21:27:36   Desc
                        Main Document     Page 10 of 10



D. Edward Hays & Laila Masud            David M. Goodrich
Marshack Hays LLP
870 Roosevelt Ave
Irvine, CA 92620
949-333-7777
949-333-7778 (fax)
ehays@rnarshackhays.com
ehays@ecf.courtdrive.com
kfrederick@ecf.courtdrive.com
lmasud@marshackhays.com
lmasud@ecf.courtdrive.com
David M. Goodrich                       Trustee
dgoodrich@wgllp.com
c143@ecfcbis.com
dgoodrich11@ecf.axosfs.com
lrobles@wgllp.com
Sam S. Leslie                           Courtesy NEF
admin@leaaccoutancy.com
Lovee D. Sarenas                        Gretel Gonzales
Loveee.sarenas@lewisbrisbois.com
James R. Selth                          Benjamin W. Gonzales
jim@wsrlaw.net
jselth@yahoo.com
brian@wsrlaw.net
vinnet@ecf.inforuptcy.com
Valerie Smith                           Courtesy NEF
claims@recoverycorp.com
United States Trustee                   United States Trustee (LA)
Ustprefion16.la.ecf@usdoj.gov
Daniel J. Weintraub                     Benjamin W. Gonzales
dan@wsrlaw.net
vinnet@ecf.inforuptcy.com
brian@wsrlaw.net
Gilbert R. Yabes                        Courtesy NEF
Aldridge Pite, LLP
4375 Jutland Drive, Ste 200
P.O. Box 1793
San Diego, CA 92177-0933
858-750-7600
619-590-1385 (fax)
ecfcacb@aldridgepite.com
Jasmin Yang                             Gretel Gonzales
jasmin.yang@usdoj.gov
USACAC.CIVIL@ysdoj.gov
